Title: From Thomas Jefferson to Frederick Victor, 22 February 1781
From: Jefferson, Thomas
To: Victor, Frederick



Sir
In Council Febry. 22d. 1781.

I have laid the inclosed depositions before the Council. However just and proper your anxiety may be to wipe away the aspersions thrown on you, yet it seems a matter on which the Executive cannot take up on these papers; nor could with propriety take up at all where no complaint has been lodged. Perhaps the proceedings of Courts of enquiry may come properly before them: but there does not appear to have been a Court of enquiry in the present instance, nor can such a Court be held but on the conduct of an officer. The Board is not informed whether you be an officer or not—if not the supposed offences [are] only cognizable in a civil court. I take the liberty therefore of remitting the papers into your hands, & am Sr. &c.,

T. Jefferson

